Title: To Thomas Jefferson from Richard Fitzhugh, 1 January 1808
From: Fitzhugh, Richard
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Oak Hill Jan [1st]:08
                  
                  I have a sum of money to pay in a few days—Could you be so friendly as to accomodate me with the sum of $500—which shall be thankfully returned when my crop is sold—your compliance in this particular instance will ever be acknowledged by 
                  Dear Sir Your Most Obt. Servt—
                  
                     Richd Fitzhugh 
                     
                  
               